Citation Nr: 1501792	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial compensable rating for a surgical scar resulting from an appendectomy. 

2. Entitlement to service connection for the residuals of a stroke, to include as secondary to hypertension.  

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  He was denied service connection for bilateral hearing loss and tinnitus in a June 2010 rating decision.  In a separate September 2011 rating decision, he was denied service connection for residuals of a stroke and granted service connection for an appendectomy scar.  He ultimately appealed all of the denials of service connection and the assignment of a non-compensable rating for the scar.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's 9 cm long appendectomy scar is linear, superficial, stable, and not deep or painful.  

2. There is no indication that his March 2011 stroke is related to his active duty service.




CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for an appendectomy scar have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7800-7805 (2014).

2. The criteria for service connection for the residuals of a stroke have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With respect to his claim for an initial compensable rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Regarding his service connection claim, a pre-adjudication VCAA notice letter was sent to the Veteran in June 2011 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA treatment records.  Additionally, the Veteran was given VA examinations to assess severity of his appendectomy scar, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's appendectomy scar under the appropriate diagnostic code.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  

To date, the Veteran has not been provided a VA examination to assess the etiology of his claimed residuals of a stroke.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  While VA treatment records do show that the Veteran suffers from the residuals of a stroke that occurred in 2011, there simply is no indication that these residuals are related to any in-service event, injury, or disease.  The Veteran has consistently linked the stroke and its residuals to in-service hypertension, however he is not currently service-connected for hypertension and there are not records of hypertension treatment in his STRs.  He was denied service connection for hypertension in August 2014.  Furthermore, it is not apparent from the medical evidence of record that he currently has a hypertension diagnosis.   Thus, as there is no credible evidence to show that the claimed disability may be related to service, further development for a VA medical examination or for a VA medical opinion under the duty to assist is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Accordingly, the Board finds that VA's duty to assist with respect to these claims being decided has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II. Higher Initial Rating

The Veteran contends that he is warranted an initial compensable rating for the residual scar of an appendectomy.  He has variously stated that the scar is periodically painful and itchy.  He has also referenced a "pulling sensation" when shifting positions at the site of the scar.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's appendectomy scar is current rated as noncompensable under 38 U.S.C.A. § 4.118, DC 7805.  Scars may be rated under DCs 7800-7805.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with  38 C.F.R. § 4.25.  Id.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable. 38 C.F.R.  Id. 

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  Id. 

The Veteran underwent a VA compensation examination for his scar in July 2011.  At the examination, the Veteran stated that he did not currently suffer from any residuals of his in-service appendix surgery or the resulting scar other than a loss of hearing.  The examiner indicated that this was not a known complication of an appendectomy.  Upon examination, the Veteran had a "9 cm linear narrow scar in the right lower quadrant."  The scar was described as surgical, non-tender, and non-adherent.  There was no evidence of skin breakdown.  It was further described as superficial and not deep.  It did not limit motion and did not affect function.  There was no evidence of inflammation, edema, or keloid formation.  

He had another VA examination in July 2014.  There, the Veteran stated that his appendectomy scar did not cause him any problems and was painless.  The examiner stated it was not tender to touch and did not limit function.  The examiner did note that the Veteran complained of occasional transient pain in his abdomen in the vicinity of the scar.  Upon examination, the Veteran had a 9 cm, linear appendectomy scar.  The examiner denied that this resulted in limitation of function.  

After review of the above medical evidence, the Board is denying the Veteran's claim for a compensable rating for his residual appendectomy scar.  The scar is not a burn scar, nor is it deep or nonlinear.  Instead, it is 9 cm in length, linear, and stable.  While the Veteran has complained of pain in his abdomen near his scar, he specifically denied that the scar itself was painful at both VA examinations.  It was not tender to palpation at either examination.  Thus, he is not warranted a 10 percent rating for a painful scar under DC 7804.  There is no other medical evidence in the file concerning this scar.  

Therefore, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his residual appendectomy scar.  As such, the benefit-of-the-doubt rule is not applicable and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected scar is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's scar are not shown to cause any impairment that is not already contemplated by the rating criteria.  In fact, the Veteran denied at his VA examinations that he had any symptoms associated with the scar itself.  Comparing the Veteran's disability level and symptomatology of his scar to the rating schedule, the degree of disability caused by the scar throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

III. Service Connection

The Veteran alleges that the stroke he had in 2011, as well as its residuals, are related to his active duty service.  He has provided few lay statements regarding this claim, but has raised the argument that the stroke may have been brought on by hypertension, which he alleges he was treated for periodically while in service.   As previously mentioned, the Veteran is not service connected for hypertension.  Therefore entitlement based upon a theory of secondary service connection is not available here.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA treatment records indicate the Veteran suffered a stroke in March 2011, approximately 18 years after his discharge from the Coast Guard.  The stroke was described as idiopathic initially.  In a record a few days later, the Veteran was assessed "ischemic stroke - etiology to be determined[,] could be post-concussion, seizure...vasculitis, or mitochondrial myopathies."  There is also indication that it was "secondary to metabolic causes."  At that time, the Veteran was also diagnosed with small vessel diseases related to the stroke.  Later VA records from November 2012 provide a diagnosis of left facial palsy as a residual of the stroke.  

Despite his contentions, the Veteran's STRs do not contain any entries concerning hypertension.  Upon discharge in January 1993, he was not diagnosed with hypertension at accompanying examination, and his blood pressure was 120/78.  Likewise, there are no records concerning treatment for any type of stroke, brain condition, heart condition, or any condition of his blood vessels.  The majority of his in-service treatment concerns his appendectomy, low back problems, and psychiatric treatment.  

Even if there was an in-service condition or injury that he was alleging was the cause of his stroke and its residual conditions, he is not competent to provide an opinion on the existence of a link between the two, as this is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Without evidence of an in-service stroke or other causative disease or injury as well as any competent medical evidence suggesting a nexus between the stroke residuals and service exists, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim must be denied.



ORDER

Entitlement to an initial compensable rating for a surgical scar resulting from an appendectomy is denied.

Entitlement to service connection for the residuals of a stroke, to include as secondary to hypertension, is denied.  


REMAND

Unfortunately, a remand is required for the remaining issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran has competently reported experiencing acoustic trauma while working in engine rooms of Coast Guard boats.  He has also stated that he was not given hearing protection while working construction on active duty in New Orleans, Louisiana.  

The Veteran was provided a VA examination regarding bilateral hearing loss and tinnitus in May 2010.  The examiner ultimately opined that it was not at least likely as not that either the bilateral hearing loss or the tinnitus were related to his active duty service.  The rationale provided centered on the fact that there was no complaints of hearing loss or tinnitus in the STRs, as well as that the Veteran had normal hearing at his discharge examination.  

The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d).  Thus, an examiner's opinion may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service.  Because this is what happened here, the opinion generated is inadequate and the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a new audiological examination for the purpose of determining whether his bilateral hearing loss and tinnitus began during service or is the result of some incident of active duty, to include exposure to excessive noise while serving on ships in the Coast Guard.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service noise exposure.  The examiner must consider the Veteran's competent and credible accounts of in-service acoustic trauma in engine rooms and the in-service audiological testing of record.

After a review of the relevant medical and lay evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service, within one year of service separation, or is otherwise related to any incident of service?

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its onset during service or is otherwise related to any incident of service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is reminded that he/she cannot rely solely on the absence of documented, in-service complaints of hearing trouble and/or the lack of hearing loss on the Veteran's separation examination as his/her rationale in providing this opinion. 

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
4. Finally, readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


